Citation Nr: 0102489	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a compensable evaluation for 
service-connected lumbar spondylosis.

2.  Entitlement to assignment of a compensable evaluation for 
service-connected status post left knee fibular fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he retired in May 1998 
with more than 26 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which (in pertinent part) granted 
service connection for the disabilities on appeal and 
assigned compensable evaluations, effective June 1, 1998.  A 
notice of disagreement was received in August 1999, a 
statement of the case was issued in October 1999, and a 
substantive appeal was received in October 1999.  The veteran 
testified at a personal hearing at the RO in December 1999. 


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spondylosis is 
productive of slight subjective symptoms only.

2.  The veteran's service-connected status post left knee 
fibular fracture is manifested by subjective complaints of 
pain, but with no objective evidence of limitation of motion 
or other clinical findings of disability due to the fracture.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
compensable rating for service-connected lumbar spondylosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, and 5295 (2000).

2.  The criteria for entitlement to assignment of a 
compensable evaluation for status post left knee fibular 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, the Board finds that the RO complied 
with the requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered.  
Further, the Board finds that the April 1999 VA examination 
is of sufficient detail to allow for equitable evaluation of 
the veteran's claims.  The April 1999 VA examiner recorded 
the past medical history, noted the veteran's current 
complaints, and conducted a physical examination.  Under the 
circumstances, the Board finds that the record as it stands 
allows for equitable appellate review and that there has been 
substantial compliance with the provisions of the Veterans 
Claims Assistance Act of 2000.  No useful purpose would be 
served in this case by delaying appellate review for 
additional development.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection for a low back and left knee disability.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

I.  Lumbar Spondylosis

At an April 1999 VA examination, the veteran complained of 
occasional pain located in the lumbosacral region, with 
radiation of pain down to both lower extremities.  He denied 
any paresthesia in the lower extremities.  The veteran had 
normal posture without loss of lumbar lordosis or scoliosis; 
he was able to stand on the toes and heels, tandem gait, 
squat, and assume a standing position.  Examination of the 
spine revealed no painful motion, muscle spasm, weakness or 
tenderness.  Range of motion of the lumbar spine was as 
follows:  flexion, 95 degrees; extension, 35 degrees; right 
and left lateral flexion, 40 degrees; and right and left 
rotation, 35 degrees.  Range of motion was not affected by 
pain, fatigue, incoordination, weakness or lack of endurance.  
Sensory examination to pain and touch was normal throughout.  
X-rays of the lumbar spine showed spondylosis.  The diagnosis 
was lumbar spine spondylosis.

At the December 1999 RO hearing, the veteran testified that 
he treated his back pain with Motrin and low back exercises.  
He indicated that he had felt numbness in his back three 
times since retirement.  He could drive two hours before 
experiencing back pain.

As noted in the Introduction, the low back disability has 
been rated as 0 percent disabling, effective June 1, 1998.  
The RO has assigned this rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under Diagnostic Code 5295, a 0 percent rating is warranted 
for lumbosacral strain with slight subjective symptoms only, 
a 10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  It appears clear from the 
evidence that the veteran's low back disability results in 
slight subjective symptoms only.  There is no showing of any 
limitation of motion even when consideration is give to pain, 
weakness, excess fatigue and incoordination.  The Board 
therefore finds no basis for assignment of a compensable 
rating under Code 5295. 

The Board note here that spondylosis may also be used as a 
general term for degenerative changes due to osteoarthritis.  
Dorland's Illustrated Medical Dictionary 1567 (27th ed. 
1988).  With this in mind, the Board has also considered the 
provisions of Diagnostic Code 5003 for degenerative 
arthritis.  This Code, in part, calls for rating based on 
limitation of motion under the appropriate diagnostic codes.  
Under Diagnostic Code 5292, a 10 percent rating is warranted 
for slight limitation of motion and a 20 percent rating is 
warranted for moderate limitation of motion.  However, as 
noted above, there is no objective clinical evidence to 
support a finding of any limitation of motion even giving 
consideration to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The April 
1999 examination showed that range of motion was not affected 
by pain, fatigue, incoordination, weakness, or lack of 
endurance. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
painful motion of a major joint caused by degenerative 
arthritis (where the arthritis is established by X-ray) is 
deemed to be limited motion and entitled to a minimum 10 
percent rating under Diagnostic Code 5003, even though there 
is no actual limitation of motion.  See also 38 C.F.R. § 
4.59.  However, there is no evidence of painful motion.  The 
examiner who conducted the April 1999 examination expressly 
noted no painful motion.  While recognizing the veteran's 
complaints, the Board believes that considerably more weight 
must be assigned to the findings of the medically trained 
examiner who had the opportunity to listen to the veteran's 
subjective complaints and then conduct a clinical 
examination.

In sum, the Board concludes that the preponderance of the 
evidence is against a compensable rating for lumbar 
spondylosis at this time.  

II.  Left Knee Disability

The veteran's left knee disability has been rated as 0 
percent disabling, effective from June 1, 1998.  The RO has 
assigned this rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under Diagnostic Code 5262, an impairment of the 
fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating. 

The Board observes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  A 0 percent rating is warranted for limitation of 
leg flexion when it is limited to 60 degrees and a 10 percent 
rating is warranted when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees and a 10 
percent rating is warranted when it is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's March 1998 service retirement examination noted 
an old left fibula fracture (healed).

At an April 1999 VA examination, the veteran complained of an 
occasional cold feeling radiating up and down his left leg, 
which caused him to have pain.  He denied any locking, 
weakness, subluxation or giving way associated with his left 
knee.  Physical examination revealed flexion of the knees to 
140 degrees, without pain; extension of the knees was 0 
degrees.  Drawer and McMurray signs were negative.  Range of 
motion was not affected by pain, fatigue, weakness, 
incoordination or lack of endurance.  There was no heat, 
redness, swelling, effusion, instability, drainage, or 
abnormal weakness.  Examination of the feet showed no sign of 
abnormal weight bearing; mobility of the ankles was good.  
The examiner noted that the veteran did not have limited 
function of standing and walking.  Lower extremities motor 
function was within normal limits, and deep tendon reflexes 
were +2 and bilaterally equal in the lower extremities (knees 
and ankles).  X-rays of the left knee revealed no significant 
abnormality.  The diagnosis was status post left knee fibular 
fracture, without residuals.

At the December 1999 RO hearing, the veteran stated that he 
had never had surgery on his left knee.  The veteran 
testified that he puts a pillow under his left knee at night 
to alleviate pain.  The veteran stated that his left knee had 
only rarely locked; his knee would "pop" upon bending.  The 
veteran indicated that his left knee pain limited his 
participation in some sporting activities.

Although the veteran has stated that he has some pain upon 
use of his left knee, there is no objective supporting 
evidence that the veteran is suffering from any 
symptomatology related to his left knee disability.  The 
April 1999 VA examiner stated that motion of the left knee 
was not affected by pain, fatigue, weakness, incoordination 
or lack of endurance.  Further, X-rays of the left knee 
showed no significant abnormality, and there has been no 
showing of ankle instability.  In the Board's judgment, the 
veteran's left knee disability warrants a noncompensable 
evaluation under Diagnostic Code 5262.  In this regard, the 
Board notes that the April 1999 examiner noted (in the 
diagnosis) that the veteran had no residuals from his injury.  
Again, the Board believes that the findings of the medically 
trained examiner must be afforded considerable probative 
value.  The examiner was fully aware of the veteran's 
complaints, but nevertheless reported that there were no 
clinical findings.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected status post 
left knee fibular fracture under Diagnostic Code 5262.

The Board has also considered the claim as it relates to his 
complaints of impairment in the area of the left knee under 
other potentially applicable Diagnostic Codes.  However, the 
medical evidence shows that the veteran does not even have 
slight recurrent subluxation or lateral instability of the 
left knee required for a 10 percent rating under Diagnostic 
Code 5257.  Further, as the April 1999 VA examination showed 
essentially full range of motion, the veteran would be 
assigned a noncompensable rating under both Diagnostic Code 
5260 and 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, but the clinical findings are not reflective of 
additional disability due to pain or weakened movement 
associated with the service-connected left knee disability.

In sum, the preponderance of the evidence shows that 
impairment from the service-connected status post left knee 
fibular fracture warrants a noncompensable rating throughout 
the entire time of the veteran's claim.  Fenderson.

III.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant more favorable determinations.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's low back and 
left knee disabilities have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board again recognizes the veteran's contentions.  
However, the diagnostic rating criteria set forth in 
pertinent regulations is binding on the Board, and the 
totality of the evidence as to both issues is against a 
finding that entitlement to compensable ratings is warranted 
under such rating criteria at this time.  The veteran may 
always advance new claims for increased ratings should the 
disabilities increase in severity in the future.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

